MEMORANDUM OPINION








 
 
 
 
 
 
 
 
MEMORANDUM OPINION
 
 
No. 04-08-00143-CR
 
Daniel
Rodriguez AVALOS,
Appellant
 
v.
 
The STATE of Texas,
Appellee
 
 
From the 290th Judicial
District Court, Bexar County, Texas
Trial Court No. 2004-CR-6454
Honorable Sharon
MacRae, Judge Presiding
 
PER CURIAM   
 
Sitting:            Alma L. López,
Chief Justice
                        Rebecca
Simmons, Justice
                        Steven
C. Hilbig, Justice
 
Delivered and
Filed:  May 28, 2008 
 
DISMISSED
 
Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The motion
is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
                                                            PER
CURIAM
DO
NOT PUBLISH